DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5, 11, and 19 are objected to.
Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 112(b).
Claims 1 - 4, 7, 11, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2).
Claims 5, 6, 8, 9, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103.

Claim Objections
Claims 5, 11, and 19 objected to because of the following informalities:  
In claim 5:  “the corresponding at least one pattern” should read “the corresponding at least one aggregation pattern” to prevent any confusion in antecedent basis.
In claim 11: “the aggregation pattern” should read “the at least one aggregation pattern” to prevent any confusion in antecedent basis.
In claim 19: “the aggregation pattern” should read “the at least one aggregation pattern” to prevent any confusion in antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites “the hierarchical structure”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 4 recites “the reorganized IoT data”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claim 6 recites “the hash indexes”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Claim 9 is dependent from claim 6. Therefore, claim 9 inherits the defects of its respective parent claim and is rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 4, 7, 11, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al. (US 2020/0134205).

	Regarding claim 1, Hsiao et al. teaches A computer-implemented method comprising: receiving, using one or more processing units, internet of things (IoT) data (processor, ¶ [0007]; receiving a plurality of device data from at least one Internet of Things (IoT) apparatus via the network interface, ¶ [0007]);
determining, with one or more processing units, at least one aggregation pattern of the IoT data (using the diagnosis rule associated with the device identifier to generate a diagnosis log data, ¶ [0007]); 
hashing, with one or more processing units, the IoT data based on the at least one aggregation pattern to obtain hash values of the IoT data (packaging the diagnosis log data based on a second preset data amount to generate a plurality of diagnosis log files and a second hash value of each of the diagnosis log files, ¶ [0007]); 
and sending, with one or more processing units, the hash values to a blockchain system for storing (storing each of the second hash values to the blockchain system, ¶ [0007]).  

	Regarding claim 2, Hsiao et al. further teaches wherein the hashing includes: building, with one or more processing units, a hierarchical structure for the at least one aggregation pattern; and hashing, with one or more processing units, the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure in order to obtain the second hash value V2 which is a root hash value of the indexed Merkle tree data structure for diagnosing the log file LDF, Fig. 4 and ¶ [0031]- [0032]). 

	Regarding claim 3, Hsiao et al. further teaches reorganizing, with one or more processing units, the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure, Fig. 4 and ¶ [0031]- [0032]).  

Regarding claim 4, Hsiao et al. further teaches storing, with one or more processing units, the reorganized IoT data in an IoT data store (storing each of the diagnosis log files to the interplanetary file system, ¶ [0007]). 

Regarding claim 7, Hsiao et al. further teaches receiving, with one or more processing units, an IoT data query from a verification client; and retrieving, with one or more processing units, the IoT data from an IoT data store based on the hash values stored in the blockchain system (when data processing apparatus 1 needs to look up the diagnosis log data, the data processing apparatus 1 may download the corresponding diagnosis log file LDF from the interplanetary file system and the data  

Regarding claim 11, Hsiao et al. further teaches wherein the aggregation pattern is selected from the group consisting of: a rule predefined by a field expert (Hsiao et al. teaches obtaining a diagnosis log data according to a diagnosis rule set by a user, ¶ [0024]- [0026]), and a pattern learned from machine learning. 

Claims 13, 14, 16, and 19 amount to a system comprising a memory with instructions that, when executed by one or more processors, performs the method of claims 1, 2, 7, and 11, respectively.  Accordingly, claims 13, 14, 16, and 19 are rejected for substantially the same reasons as presented above for claims 1, 2, 7, and 11 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]). 

	Regarding claim 15, Hsiao et al. further teaches reorganizing the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure, Fig. 4 and ¶ [0031]- [0032]).

Claim 20 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205) and Boutaba et al. (US 2019/0245680).

Regarding claim 5, Hsiao et al., in the analogous field of IoT data management, teaches the method of claim 1, as shown prior.
However, Hsiao et al. does not teach indexing, with one or more processing units, the hash values based on the hash values and the IoT data of the corresponding at least one pattern to obtain hash indexes.
Boutaba et al., in the analogous field of blockchain based data management, teaches indexing, with one or more processing units, the hash values based on the hash values and the IoT data of the corresponding at least one pattern to obtain hash indexes (Boutaba et al.: the data store 208 may include an index tree, FIG. 4 and ¶ [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. with that of Boutaba et al. and to index the hash values and the IoT data in order to facilitate storage and access of data (Boutaba et al. ¶ [0040]).

Regarding claim 6, the combination of Hsiao et al. and Boutaba et al. further teaches storing, with one or more processing units, the hash indexes in an IoT data store (Boutaba et al.: the data store 208 may include an index tree, FIG. 4 and ¶ [0040]).  

	Regarding claim 8, Hsiao et al. teaches the method of claim 7, as shown prior. Hsiao at al. further proposes verification of the IoT data by use of the hash values stored in the blockchain system (Hsiao et al.: when data processing apparatus 1 needs to look up the diagnosis log data, the data processing apparatus 1 may download the corresponding diagnosis log file LDF from the interplanetary file system and the data processing apparatus 1 reads the corresponding second hash value V2 from the blockchain system 4 to verify the diagnosis log file LDF, ¶ [0046]). 
However, Hsiao et al. does not specifically disclose the hashing of the retrieved IoT data for comparison to the hash values stored in the blockchain.
Boutaba et al. teaches calculating, with one or more processing units, at least one hash value of the retrieved IoT data; reporting, with one or more processing units: in response to a corresponding hash value stored in the blockchain system being unmatched with the calculated at least one hash value of the retrieved IoT data, the retrieved IoT data being tampered with; and in response to a corresponding hash value stored in the blockchain system being matched with the calculated at least one hash value of the retrieved IoT data, the retrieved IoT data as being not tampered with (Boutaba et al. teaches the device determining that the provided digital information has been compromised responsive to the verifiable key derived from the digital information retrieved from the blockchain not matching the independently computed separate verifiable key from the retrieved digital information; the device determining that the provided digital information has not been compromised responsive to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. with that of Boutaba et al. and to hash of the retrieved IoT data for comparison to the hash values stored in the blockchain. By doing so, the system can prevent security breaches and detect when data has been compromised (Boutaba et al. ¶ [0004]-[0005]).
	
Regarding claim 9, the combination further teaches retrieving, with one or more processing units, the IoT data from the IoT data store based on the hash indexes (Boutaba et al. teaches the index tree 210 may function as a binary search tree and digital information may be stored in nodes of the binary search tree based on a comparison of hashes, ¶ [0041]).  

	Claim 17 amounts to a system comprising a memory with instructions that, when executed by one or more processors, performs the method of claim 8.  Accordingly, claim 17 is rejected for substantially the same reasons as presented above for claim 8 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205) and Mahdavinejad et al. (“Machine Learning for Internet of things Data Anlaysis”, Pub. 2018).

Regarding claim 10, Hsiao et al., in the analogous field of IoT data management, teaches the method of claim 1, as shown prior.

Mahdavinejad et al., in the analogous field of IoT data management, teaches optimizing, with one or more processing units, the at least one aggregation pattern based on IoT data queries (Mahdavinejad et al. teaches Cognitive IoT systems previously learn from generated data and improve when performing repeated tasks Section 1.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. with that of Mahdavinejad et al. and to apply a machine learning algorithm that improves with each query to the IoT data management system in order to gain deeper insight into IoT data. Cognitive IoT plays an important role in enabling the extraction of meaningful patterns from generated IoT smart data (Mahdavinejad et al. Section 1.1).

Claim 18 amounts to a system comprising a memory with instructions that, when executed by one or more processors, performs the method of claim 10.  Accordingly, claim 18 is rejected for substantially the same reasons as presented above for claim 10 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205) and Ayoade et al. (“Decentralized IoT Data Management Using BlockChain and Trusted Execution Environment”, Pub. 2018).

Regarding claim 12, Hsiao et al., in the analogous field of IoT data management, teaches the method of claim 1, as shown prior.

Ayoade et al., in the analogous field of IoT data management, teaches wherein at least one mapping is built, with one or more processing units, between a hash value and at least one of IoT device identity, IoT data type or IoT data keyword (Ayoade et al.: using the combination of the owner address and the device id as the key in a hash map, and the value of the hash map is a list of hashes of the data written by the device, Section IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. with that of Ayoade et al. and to add a mapping from hash value to device id to the data management system for use in enforcing read/write permissions (Section IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Unnikrishnan et al. (US 2014/0337274) teaches a method for analyzing big data in a network environment. A system can extract a data set from big data stored in the network, detect a pattern in the data set, and enable labels based on the pattern. An Al database may be used to improve the pattern detection accuracy. In various embodiments, a pattern for a data set may be captured and stored in a tree structure (see ¶ [0020], [0026], [0028], [0034], [0050], and [0052]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        06/17/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156